Case 3:19-cv-00363 Document 1-1 Filed on 10/31/19 in TXSD Page 1 of 7




                   EXHIBIT A
                                                               2 of Filed:
Case 3:19-cv-00363 Document 1-1 Filed on 10/31/19 in TXSD Page JOHN 7      10/3/2019 10:43 AM
                                                                    D. KINARD - District Clerk
                                                                             Galveston County, Texas
                                                                              Envelope No. 37348686
                                                                                    By: Rolande Kain
                                                                                 10/3/2019 10:48 AM
Case 3:19-cv-00363 Document 1-1 Filed on 10/31/19 in TXSD Page 3 of 7
Case 3:19-cv-00363 Document 1-1 Filed on 10/31/19 in TXSD Page 4 of 7
                                                               5 of Filed:
Case 3:19-cv-00363 Document 1-1 Filed on 10/31/19 in TXSD Page JOHN 7      10/24/2019 9:31 AM
                                                                    D. KINARD - District Clerk
                                                                             Galveston County, Texas
                                                                              Envelope No. 37919174
                                                                                  By: Valerie Millican
                                                                                10/24/2019 10:40 AM
Case 3:19-cv-00363 Document 1-1 Filed on 10/31/19 in TXSD Page 6 of 7
Case 3:19-cv-00363 Document 1-1 Filed on 10/31/19 in TXSD Page 7 of 7
